Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on November 3, 2021.
As directed by the amendment: Claims 1, 12, and 31 were amended. Claims 11, 13, and 33 were cancelled. Thus, claims 1-10, 12, and 14-31 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Interpretation
It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).  “Apparatus claims cover what a device is, not what a device does” (MPEP 2114(II)).  In the instant case, the claims recite structures such as a nozzle comprising a fluid chamber, and a fluid inlet configured to direct working fluid into the fluid chamber off-center with respect to the longitudinal axis, and the claims then recite functional language such as “to generate angular momentum … to cause the burst of working fluid to break up to form a divergent spray of droplets.” In these instances where the claims recite functional language, as long as the prior art structure is able to perform the claimed function(s), it will be considered to read on the claimed function(s). 
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
“engagements that engage the teeth of the user” in claim 31. The phrase “engagements” is merely a generic placeholder for an engaging means. The term “engagements” does not connote any particular structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-10, 12, and 14-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, line 14 recites “the fluid chamber has a larger cylindrical shape than the fluid channel” and this is new matter. The fluid chamber (152, Fig. 7) has a larger diameter than the fluid channel (142, Fig. 7; and see original claim 11), but a smaller length (Fig. 7). Thus, the relative size of the “cylindrical shape” is not clearly disclosed. Due to the fact that the “cylindrical shape” of the chamber (152, Fig. 7) is three dimensional, and there is no clear support for this overall “cylindrical shape” being “larger” than the cylindrical shape of the fluid channel (142), this is new matter. Examiner suggests amending claim 1 to clarify that the fluid chamber has a larger --diameter-- than the fluid channel.
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 8-10, and 15-31 are rejected under 35 U.S.C. 103 as being unpatentable over Sokol et al. (9,987,109) in view of Dove (2010/0152634), Fischer (6,422,865), and Kloster (2015/0164612).

    PNG
    media_image1.png
    443
    982
    media_image1.png
    Greyscale

Annotated Figure A (from Figs. 33B-33C of Sokol): Sokol’s dental cleaning appliance has a fluid inlet leading to a fluid chamber, and the fluid chamber is in fluidic communication with a nozzle along a longitudinal nozzle axis.
Regarding claim 1, Sokol discloses a dental cleaning appliance (110, Figures 1-11) comprising a pump for generating a burst of working fluid (fluid reservoir and pump to generate burst of water, see col. 9. lines 62-66; see also col. 28, lines 48-50); a control circuit for activating the pump (control buttons 122a, 122b, see col. 11, lines 61-66); a nozzle (nozzle 628, see annotated Figure A above) for delivering the burst of working fluid to the teeth of a user; and a fluid conduit (fluid passage 640, annotated Figure A) for conveying the burst of working fluid generated by the pump to the nozzle (628), wherein the nozzle comprises a fluid chamber (“fluid chamber” in annotated 
Sokol is silent regarding the pump generating a burst of working fluid having a volume that is less than 1 ml; and the fluid inlet configured to generate angular momentum about the longitudinal axis in the burst of working fluid to cause the burst of working fluid to break up to form a divergent spray of droplets; and the fluid channel has a larger cylindrical shape than the fluid outlet; and a second frustoconical transition between the fluid channel and the fluid outlet.
Dove teaches related teeth cleaning apparatus (Fig. 1) which has a fluid conduit (wand 2, Fig. 2) and a nozzle (nozzle 4, Fig. 1) having a fluid chamber (1, see annotated Fig. B below) having a longitudinal axis, a fluid channel (“fluid channel’ see 

    PNG
    media_image2.png
    398
    492
    media_image2.png
    Greyscale

Annotated Figure B (from Figs. 1-2 of Dove): Dove teaches a teeth cleaning apparatus with a fluid conduit (2), and a tangential fluid inlet (3) leading to a fluid chamber (1). The fluid travels from the fluid chamber, to a narrowed fluid channel, through a tapering transition to a fluid outlet. The tangential inlet helps produce angular momentum such as a vortex, to provide an improved cleaning effect.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid inlet, fluid chamber, and fluid channel of Sokol to have a tangential input, off-center with respect to the longitudinal axis of the nozzle and configured to generate angular momentum about the longitudinal axis in a chamber and have the fluid progressively travel down a tapering cylindrical channel to ultimately lead to a relatively narrow fluid outlet as taught by Dove so that the resultant effect is vortex creating a sweeping motion which provides improved debris removal and reduces collection of debris between teeth and gums during operation (see all of para. [0015] of Dove).

Fischer teaches a related oral irrigator nozzle (Fig. 1A) that has a frustoconical transition (tapered shoulder 30, Fig. 1A, Fig. 2B) that is stated to provide a preferred benefit of a “gradual transition” (see col. 6, lines 57-60) to the more narrow nozzle portion (neck 40, Fig. 1A, Fig. 2B).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tapering transition(s) of Sokol/Dove to be in the form of frustoconical transitions as taught by Fischer because this is a slight modification to the tapering design of Sokol/Dove that would provide an expected result of providing a more preferred, “gradual transition” for the fluid flow (see col. 6, lines 57-60 of Fischer). Thus, the fluid flowing through the nozzle would not be significantly hampered, as an abrupt transition may experience.
The modified Sokol/Dove/Fischer device thus has the same structures as claimed, and would be expected to perform substantially the same function. However, the modified device is still silent regarding pump generating a burst of working fluid having a volume that is less than 1 ml.
Kloster teaches a related oral care appliance (10, Fig. 1) having a pump assembly (14, Fig. 1) for generating discrete bursts of working fluid, each burst having a volume of less than 1 ml (“bursts of liquid, typically 0.2-0.5 ml”, see lines 1-5 of [0017]). The pump (14) is provided with a control circuit (printed circuit board 30, and activation 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Sokol/Dove/Fischer to include a printed circuit board which controls the pump to deliver bursts of working fluid of 0.2-0.5 ml as taught by Kloster because this is shown by Kloster to be a suitable volume of liquid to dispense in discrete bursts, and provides an expected benefit of allowing the user to apply the individual bursts to their teeth with more precision.
Regarding claim 2, the modified Sokol/Dove/Fischer/Kloster device discloses the fluid inlet (3, annotated Figure B above) is arranged to convey the fluid into the fluid chamber (annotated Figure A) along a path which is located in a plane which is substantially orthogonal to the longitudinal axis (the fluid inlet 3 is entering the fluid chamber 1 in a substantially perpendicular manner, see annotated Figure B above and note that annotated Figure A also has the fluid inlet entering the fluid chamber orthogonally. The Sokol device has merely been modified so that the fluid inlet will be tangential, but this tangential path is still in an orthogonal plane).  
Regarding claim 3, the modified Sokol/Dove/Fischer/Kloster device discloses the path is spaced from the longitudinal axis (see annotated Figure A and annotated Figure B, the path of the fluid inlet 2, Fig. B, is spaced from the longitudinal axis).
Regarding claim 4, the modified Sokol/Dove/Fischer/Kloster device discloses the fluid inlet (3, annotated Figure B) is arranged to convey the fluid into the fluid chamber (annotated Figure A-B) along a path which is spaced away from the longitudinal axis 
Regarding claim 5, the modified Sokol/Dove/Fischer/Kloster device discloses the fluid inlet (3, annotated Figure B) is a tangential inlet for conveying the fluid substantially tangentially into the fluid chamber (see Figs. 1-2, and see para. [0016] of Dove).
Regarding claim 6, the modified Sokol/Dove/Fischer/Kloster device discloses the fluid chamber (annotated Figure A-B) has, in a plane which is orthogonal to the longitudinal axis (annotated Figure A, nozzle axis), a cross-section which is substantially circular in shape (see annotated Fig. B, the chamber is substantially circular). 
Regarding claim 8, the modified Sokol/Dove/Fischer/Kloster device discloses the fluid chamber (annotated Figure A) has an outlet port (annotated Figure A) located on the longitudinal axis of the fluid chamber (annotated Figure A, nozzle axis).  
Regarding claim 9, the modified Sokol/Dove/Fischer/Kloster device discloses the outlet port (annotated Figure A) is in axial alignment with the outlet of the nozzle (annotated Figure A) because they exist on the same axis (annotated Figure A, nozzle axis).  
Regarding claim 10, the modified Sokol/Dove/Fischer/Kloster device discloses the outlet port of the nozzle (annotated Figure A) is frustoconical in shape because the jet nozzle (628) is generally conical and tapers in diameter from its base (column 25, lines 39-40 of Sokol).
Regarding claim 15, the modified Sokol/Dove/Fischer/Kloster device discloses a handle (111, Sokol) and the nozzle (annotated Figure A, nozzle 628) is moveable relative to the handle (111) as it extends upward out of the nozzle aperture 635 (column 
Regarding claim 16, the modified Sokol/Dove/Fischer/Kloster device discloses the nozzle (annotated Figure A, 628) moves relative to the handle about a movement axis (“brush tip pivots back and forth about a longitudinal axis of the brush tip” see col. 2, lines 39-43 of Sokol). Additionally, the modified Sokol/Dove device nozzle is moveable relative to the handle along a movement axis as the nozzle is extendable (see col. 30, lines 4-7 of Sokol).
Regarding claim 17, the modified Sokol/Dove/Fischer/Kloster device discloses the nozzle (annotated Figure A, 628) moves relative to the handle (110) while pivoting about the movement axis (“brush tip pivots back and forth about a longitudinal axis of the brush tip” see col. 2, lines 39-43 of Sokol).
Regarding claim 18, the modified Sokol/Dove/Fischer/Kloster device discloses a nozzle support (brush head 624 and brush tip 625, Fig. 33A of Sokol) configured for movement about the movement axis (brush head 624 and brush tip 625 engages with the brush shaft, Figure 4, 120; column 11, lines 15-16, and oscillates back and forth, column 9, lines 50-52).
Regarding claim 19, the modified Sokol/Dove/Fischer/Kloster device discloses wherein the nozzle support (brush head 624 and brush tip 625) engages with the brush shaft (Figure 4, 120) (column 11, lines 15-16 of Sokol) and oscillates back and forth (column 9, lines 50-52 of Sokol) moving the nozzle (628) along the movement axis while 
Regarding claim 20, the modified Sokol/Dove/Fischer/Kloster device discloses the movement axis is angled to the longitudinal axis of the handle (annotated Figure A, 628) moves relative to the handle (column 30, lines 4-7) about an axis (annotated Figure A, nozzle axis) that is angled to the longitudinal axis of the handle (annotated Figure A, handle axis).
Regarding claim 21, the modified Sokol/Dove/Fischer/Kloster device discloses the nozzle axis (annotated Figure A, nozzle axis) that is angled to the longitudinal axis of the handle (annotated Figure A, handle axis) is substantially orthogonal.
Regarding claim 22, the modified Sokol/Dove/Fischer/Kloster discloses the nozzle (annotated Figure A, 628) moves relative to the handle (column 30, lines 4-7) about a movement axis that is spaced from the longitudinal axis of the fluid chamber (“brush tip pivots back and forth about a longitudinal axis of the brush tip” see col. 2, lines 39-43 of Sokol).
Regarding claim 23, the modified Sokol/Dove/Fischer/Kloster device discloses the nozzle (628) moves relative to the handle about a movement axis that is angled (about 90 degrees, see annotated Fig. A) to the longitudinal axis of the fluid chamber (“brush tip pivots back and forth about a longitudinal axis of the brush tip” see col. 2, lines 39-43 of Sokol).
Regarding claim 24, the modified Sokol/Dove/Fischer/Kloster device discloses the movement axis is substantially orthogonal to the longitudinal axis of the fluid 
Regarding claim 25, the modified Sokol/Dove/Fischer/Kloster device discloses the nozzle (annotated Figure A, 628) is biased for movement in a direction (as seen in Figs. 33b, 33C, the nozzle can extend towards the teeth) which urges the nozzle against the teeth of the user during use of the appliance (Figure 1-11, 110).
Regarding claim 26, the modified Sokol/Dove/Fischer/Kloster device discloses the nozzle (628) is biased for movement against a user’s teeth in said direction along the axis (annotated Figure A, nozzle axis) by the brush shaft (Figure 6, 120) which defines a fluid channel (Figure 6, 220) part of the fluid delivery system and where the brush shaft is mechanically connected and is biased for movement (column 9, lines 50-53) with and by the tough and resilient molded plastic rocker arm (148) (column 8, lines 40-46 of Sokol) further defining a fluid passage 250 part of the fluid delivery system (column 11, lines 1-14 of Sokol).
Regarding claim 27, the modified Sokol/Dove/Fischer/Kloster device discloses a head (Figures 1-11, brush head 224) and a stem (Figures 1-11, brush tip 125) extending between the head (Figures 1-11, brush head 224) and the handle (Figures 1-11, 111) (column 6, lines 16-20 of Sokol). The nozzle (annotated Figure A, 628) moves relative to the handle (Figures 1-11, 111) and protrudes from the head (Figures 1-11, brush head 224) (column 30, lines 4-7 of Sokol). 
Regarding claim 28, the modified Sokol/Dove/Fischer/Kloster device discloses the nozzle (Figures 33a-33c, 628) is moveable relative to the head (Figures 33a-33c, brush head 624) (column 30, lines 4-7 of Sokol).

Regarding claim 30, the modified Sokol/Dove/Fischer/Kloster device discloses the nozzle (Fig 33a-33c) moveable relative to the head (Figures 33a-33c, brush head 624) between a distal position (annotated Figure A) and a proximal position (annotated Figure A) (column 30, lines 4-7 of Sokol).
Regarding claim 31, the modified Sokol/Dove/Fischer/Kloster device discloses the head (Figures 33a-33c, brush head 624) comprises engagements (Figures 33a-33c, bristle tufts 327) that engage the teeth of the user during use of the appliance (Figures 1-11, 110) and the nozzle (annotated Figure A, 628) is movable relative to the engagements (column 30, lines 4-7 of Sokol). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sokol et al. (9,987,109) in view of Dove (2010/0152634), Fischer (6,422,865), and Kloster (2015/0164612) as applied to claim 6 above, and further in view of Johnson (2014/0349246).
Regarding claim 7, the modified Sokol/Dove/Fischer/Kloster device does not explicitly state the diameter of the fluid chamber (annotated Figure A) to be within a range of 2 mm to 7 mm. 
However, Johnson teaches a similar device having a fluid chamber (Figure 3A, 65) in a fluid delivery nozzle (63) with a diameter in the range of 0.5 mm to 15 mm ([0022], lines 7-8). 

The modified device of Sokol/Dove/Fischer/Kloster/Johnson does not explicitly recite a diameter in the range from 2 mm to 7 mm, however it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diameter of the fluid chamber of Sokol/Dove/Fischer/Kloster to be within the range of diameters taught by Johnson since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and it appears that making the range of diameter of the fluid chamber 2 mm to 7 mm would perform equally as well at 0.5 mm to 15 mm. In re Aller, 105 USPQ 233.
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sokol et al. (9,987,109) in view of Dove (2010/0152634), Fischer (6,422,865), and Kloster (2015/0164612) as applied to claim 1 above, and further in view of Mattingly (3,227,158). 
Regarding claim 12, the modified Sokol/Dove/Fischer/Kloster device does not explicitly state the diameter of the fluid outlet (see annotated Figure A) to be within a range of 0.5 mm to 1.5 mm. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid outlet of Sokol/Dove/Fischer/Kloster to have a diameter of 0.8128 mm to 0.9652 mm, as taught by Mattingly, because a larger jet size coming from the fluid outlet may be uncomfortable and create an inconvenient rate of flow necessary for cleaning teeth thus rendering the device more difficult to use (column 2, lines 44-57). 
Regarding claim 14, the modified Sokol/Dove/Fischer/Kloster device does not explicitly state the static pressure to deliver working fluid to the inlet of the fluid chamber (annotated Figure A) to be within 3 to 10 bar. 
However, Mattingly teaches a similar device (Figure 3) and that normal gum tissue can tolerate a static pressure within the order of 6.2 bar or below (column 2, 58-61). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the range of static pressure to deliver working fluid to the inlet of the fluid chamber of Sokol/Dove/Fischer/Kloster to be within 6.2 bar or below as taught by Mattingly, because this range is adequate for cleaning purposes whereas higher pressures might result in damage to gum tissue and the more sensitive and fragile sub-lingual tissues of the mouth (column 2, lines 62-70). 
The modified device of Sokol does not explicitly recite a range of static pressure to deliver working fluid to the inlet of the fluid chamber to be within 6.2 bar or below, In re Aller, 105 USPQ 233.
Response to Arguments
Applicant's arguments filed November 3, 2021, have been fully considered but they are not persuasive. 
Regarding the argument that Sokol and Dove do not suggest a nozzle including the features of claim 1 above and so the rejection of claim 1 and the claims depending therefrom should be withdrawn (see the first paragraph of page 12 of the Remarks), this argument is not well taken. Sokol and Dove both have a larger fluid chamber (see annotated Figures A-B) that has a narrowing transition leading to a fluid channel (see Figs. A-B), and then Dove has a second narrowing transition (“Tapering” in annotated Figure B above) that leads to a narrower fluid outlet. Sokol states that its nozzle is generally conical and tapers in diameter from its base (see col. 25, lines 39-40). Additionally, Fischer has now been relied upon to show that a frustoconical tapering section (30, Fig. 1A, Fig. 2B) is known in the art to provide a preferred benefit of a “gradual transition” (see col. 6, lines 57-60) to the more narrow nozzle portion (neck 40, .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Bergheim et al. (2015/0010882) discloses a related dental irrigation system that can include a tapering wall to form a suitable stream of liquid (Fig. 9B). Cox (5,860,942) discloses a related dental irrigation system that can include a frustoconical tapering section.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785                                                                                                                                                                                             

/TU A VO/           Primary Examiner, Art Unit 3785